            Case 1:19-cr-01820-MV Document 16 Filed 10/28/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                         Plaintiff,

vs.
                                                                                     No. CR 19-
                                                             1820-MV


CHRISTOPHER DELGADO,

                         Defendant.


                 SECOND UNOPPOSED MOTION TO CONTINUE TRIAL

       Defendant Christopher Delgado, by and through counsel, Joe M. Romero, Jr., hereby

moves the Court for a second Order continuing the Trial currently set for 9:00 a.m. on November

18, 2019, before the Honorable Martha Vazquez, and as grounds therefore states:

       1.      The parties are actively in negotiations and working diligently towards attempting

to resolve this case without the need to proceed to trial.

       2.      This motion is not predicated upon the congestion of the Court’s docket.

       3.      Defendant Delgado is not in custody and has been fully compliant with his

conditions of release.

       4.      Defendant Delgado does not object to this time period being excluded in computing

the time within which the trial must commence pursuant to 18 U.S.C. §3161 (h)(7)(A), as such

delay would avail the parties of the opportunity to resolve this case without the need and risk of

proceeding to trial.
            Case 1:19-cr-01820-MV Document 16 Filed 10/28/19 Page 2 of 2



       5.      Defendant Delgado seeks a continuance of no less than sixty (60) days in order to

ensure that the parties can finalize their pre-trial negotiations in this case, which negotiations are

aimed at securing a pre-trial resolution of this case.

       6.      Opposing counsel, AUSA Paul Schied, concurs with this motion.

       WHEREFORE, Defendant Delgado respectfully requests that the Court enter an Order

Continuing the Trial currently set in this case for 9:00 a.m. on November 18, 2019.

                                                              Respectfully Submitted,


                                                              _______________________
                                                              Joe M. Romero, Jr.
                                                              Romero & Winder, PC
                                                              Attorney for Defendant
                                                              1905 Lomas Blvd. NW
                                                              Albuquerque, NM 87104
                                                              (505) 843-9776
                                                              EM: joe@romeroandwinder.com

The foregoing pleading was served on opposing
counsel via the Court’s CM/ECF electronic
document filing and delivery service on the date
indicated in the court-affixed header.

_______________________
Joe M. Romero, Jr.




                                                  2
